DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered. 
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 7 that CardioNet “is directly on point,” and the claim at issue in CardioNet is “similar in terms of subject matter.” This argument is not persuasive. CardioNet is not on point, directly or otherwise, and there are no similarities with the claimed subject matter. Applicant has provided no evidence that the claimed substrate of an inanimate wafer is anything at all like the living tissue of a beating human heart, which beating human heart is the subject of the CardioNet claims.
Applicant argues on p. 8 that like CardioNet, the claims are directed to “taking a measured technological signal.” This argument is not persuasive. The claims lack any recitation of a measured signal, technological or otherwise. Instead, the claims merely recite performing calculations on a dataset, with no steps or structure recited that provide any limitations on any 
Applicant argues on p. 8 that “The Court in CardioNet illustrates the proper analysis” for determining eligibility under 35 U.S.C. § 101. This argument is not persuasive. The proper analysis for determining eligibility under 35 U.S.C. §101 is set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, as found in MPEP § 2106. Applicant’s arguments fail to address the 2019 Revised Guidance, or to rebut the rejections under 35 U.S.C. § 101 set forth by the examiner below.
Applicant argues on p. 9 that there is “no meaningful difference between the amended claimed subject matter and any of claims 2-4 in those Examples,” referring to Examples 45 and 46 of the October 2019 update. This argument is not persuasive. The examiner provides a counterargument that there is a meaningful difference between the amended subject matter and all of claims 2-4 in those Examples, one difference being that the examiner has correctly concluded that the claimed subject matter is ineligible under the 2019 Revised Guidance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20
Regarding claims 1, 14, and 18, Applicant certifies on p. 7 that “Support for the instant amendments is provided throughout the application as-filed.” This argument is not persuasive. The examiner was unable to find support for the step of “configuring a manufacturing process” based on the results of the abstract calculations recited in the claims. The lack of specific disclosure of Applicant’s invention of configuring a manufacturing process based on the determined mechanical property of the substrate leads one to conclude that Applicant was not in possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 18, it is not clear from the claims what the metes and bounds of the “manufacturing process” are, including any particular process steps, process equipment, or the relationship of the determined mechanical property of the substrate to any particular process steps or process equipment. Because the claims fail to set any bounds on the alleged configuration of a manufacturing process, the scope of the claims are indefinite.
Further regarding claim 18, it is not clear how a computer-readable medium can configure a process. A manufacturing process implies physical process equipment, and manipulation of a physical substrate throughout the manufacturing process. A computer-readable medium is simply not capable of performing any manipulation of any process equipment or substrate.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-13 are directed to a method.
Claims 14-20 are directed to an apparatus.
Each of claims 1-20 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
obtaining a measured out-of-plane deformation of a substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, a substrate surface;
fitting the measured out-of-plane deformation to a second order polynomial in two coordinates associated with the substrate plane; and
determining a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial; and
configuring a manufacturing process with respect to the substrate based on the determined mechanical property and/or providing a signal representing, or based on, the determined mechanical property to a tool or system for use by the tool or system in controlling or configuring a manufacturing process with respect to the substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations 
Claims 2-13 each recite at least all of the judicial exceptions of claim 1, and therefore, claims 2-13 also recite limitations that fall into the mathematical concept and mental process group of abstract ideas.
Claim 14 recites:
receive out-of-plane deformation data describing out-of- plane deformation of the substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, the substrate surface;
fit the measured out-of-plane deformation to a second order polynomial in two coordinates associated with the substrate plane;
determine a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial; and
use the determined mechanical property of the layer to calibrate an in- plane distortion model configured to predict in-plane distortion based on measured out-of-plane deformation of the substrate; and
configure a manufacturing process with respect to the substrate based on the determined mechanical property, the in-plane distortion model and/or an output of the in-plane distortion model and/or provide a signal representing, or based on, the determined mechanical property, the in-plane distortion model and/or an output of the in-plane distortion model to a tool or system for use by the tool or system in controlling or configuring a manufacturing process with respect to the substrate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 15-17 each recite at least all of the judicial exceptions of claim 14, and therefore, claims 15-17 also recite limitations that fall into the mathematical concepts and mental process group of abstract ideas.
Claim 18 recites:
obtain out-of-plane deformation data of a substrate describing out-of-plane deformation of the substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, a substrate surface;

determine a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial; and
configure a manufacturing process with respect to the substrate based on the determined mechanical property and/or provide a signal representing, or based on, the determined mechanical property to a tool or system for use by the tool or system in controlling or configuring a manufacturing process with respect to the substrate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 18 recites limitations that fall into the mathematical concept and mental process group of abstract ideas.
Claims 19 and 20 each recite at least all of the judicial exceptions of claim 18, and therefore, claims 19 and 20 also recite limitations that fall into the mathematical concept and mental process group of abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements. None of claims 2-13 recite additional elements. Therefore, claims 1-13 lack any additional elements that could integrate the abstract ideas into a practical application, and claims 1-13 are directed to the abstract ideas.
Claim 14 recites the additional elements of:
storage, and a processor configured to do computer things.
The processor and storage are recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions 
Whether viewed separately or in combination, the additional elements of claim 14 fail to integrate the recited judicial exception into a practical application.
Claim 14 is therefore directed to the judicial exception of abstract ideas.
Claims 15-17 each contain all of the limitations of claim 14, including the judicial exceptions of claim 14, and the additional elements of claim 14 that fail to integrate the abstract idea into a practical application. None of claims 15-17 recite additional elements beyond those recited in claim 14 that would integrate the judicial exceptions into a practical application, and therefore claims 15-17 are also directed to the judicial exception of abstract ideas.
Claim 18 recites the additional elements of:
a computer program product, and a computer configured to do computer things based on the instructions of the computer program.
The computer and computer program product are recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.

Claim 18 is therefore directed to the judicial exception of abstract ideas.
Claims 19 and 20 each contain all of the limitations of claim 18, including the judicial exceptions of claim 18, and the additional elements of claim 18 that fail to integrate the abstract idea into a practical application. None of claims 19 and 20 recite additional elements beyond those recited in claim 18 that would integrate the judicial exceptions into a practical application, and therefore claims 19 and 20 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the claim does not recite any additional elements. Therefore, there are no additional elements to make the claim amount to significantly more than the abstract ideas and provide an inventive concept, and claim 1 is ineligible. Claims 2-13 also fail to recite any additional elements, and are similarly ineligible.
Regarding claim 14, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 15-17 are similarly ineligible, because none of claims 15-17 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 18, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 19 and 20 are similarly ineligible, because none of claims 19 and 20 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.

Applicant should note that while claims 1-20 are not rejected under 35 U.S.C. §§ 102 or 103, claims 1-20 are rejected under 35 U.S.C. §§ 101 and 112, and are not otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
10 September 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853